DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 3/4/2021, applicant has submitted an amendment filed 6/4/2021.
Claim(s) 2, 6, 7, 10, 14, 18 has/have been amended.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Wingate on 6/22/2021.

The application has been amended as follows: 

1. (Original)	A method by an apparatus, the method comprising:
performing by at least one processor of the apparatus:
when a current energy level of an audio signal segment is higher than a current sub-band noise estimate and no pause is in the audio signal segment, reducing the current 
2. (Currently Amended)	The method according to Claim 1, wherein reducing the current sub-band noise estimate when the current energy level of the audio signal segment is higher than the current sub-band noise estimate and no pause is in the audio signal segment comprises reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment responsive to the audio signal segment comprising music when the current energy level of the audio signal segment is higher than the current sub-band noise estimate, and no pause is in the audio signal segment.
3. (Currently Amended)	The method according to Claim 1, wherein no pause is in the audio signal segment when one or both of the following is fulfilled:
a predefined number of consecutive preceding audio signal segments have been determined to comprise an active signal;
a dynamic of an audio signal comprising [[the]] an audio signal segment does not exceed a signal dynamics threshold.
4. (Currently Amended)	The method [[of]] according to Claim 1, further comprising responsive to the current sub-band noise estimate satisfying a defined rule, reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment.
5. (Currently Amended)	The method according to Claim 4, wherein the current sub-band noise estimate satisfies the defined rule when the current sub-band noise estimate exceeds a predefined value.
6. (Currently Amended)	The method according to Claim 4, wherein the current sub-band noise estimate satisfies the defined rule when an energy level of an audio signal segment determined over a plurality of preceding audio signal segments.
7. (Currently Amended)	The method according to claim 6, wherein [[the]] an energy level of [[the]] an audio signal segment is determined to be less than the threshold level higher than 
8. (Original)	The method according to Claim 1, wherein reducing the current sub-band noise estimate by the defined amount comprises:
determining a step size to reduce the current sub-band noise estimate; and
reducing the current sub-band noise estimate by the step size.
9. (Original)	An apparatus comprising:
at least one processor configured to perform operations comprising:
when a current energy level of an audio signal segment is higher than a current sub-band noise estimate and no pause is in the audio signal segment, reducing the current sub-band noise estimate by reducing the current sub-band noise estimate by a defined amount for at least one sub-band of the audio signal segment. 
10. (Currently Amended)	The apparatus according to Claim 9, wherein reducing the current sub-band noise estimate when the current energy level of the audio signal segment is higher than the current sub-band noise estimate and no pause is in the audio signal segment comprises reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment responsive to the audio signal segment comprising music when the current energy level of the audio signal segment is higher than the current sub-band noise estimate, and no pause is in the audio signal segment.
11. (Currently Amended)	The apparatus according to Claim 9, wherein no pause is considered to in the audio signal segment when one or both of the following is fulfilled:
a predefined number of consecutive preceding audio signal segments have been determined to comprise an active signal;
a dynamic of an audio signal comprising [[the]] an audio signal segment does not exceed a signal dynamics threshold.
12. (Currently Amended)	The apparatus according to Claim 9, wherein the at least one processor configured to perform further operations comprising:

13. (Original)	The apparatus according to Claim 12, wherein the current sub-band noise estimate satisfies the defined rule when the current sub-band noise estimate exceeds a predefined value.
14. (Currently Amended)	The apparatus according to Claim 12, wherein the at least one processor performs further operations comprising setting a flag close to a long term minimum energy level (lt_min).
15. (Currently Amended)The apparatus according to claim [[14]]12, wherein the current sub-band noise estimate satisfies the defined rule when an energy level of an audio signal segment is less than a threshold level higher than a long term minimum energy level (lt_min) determined over a plurality of preceding audio signal segments, wherein [[the]] an energy level of [[the]] an audio signal segment is determined to be less than the threshold level higher than lt_min based on information derived from an input audio signal, and not based on use of information from a sound activity detector.
16. (Original)	The apparatus according to Claim 12, wherein in reducing the current sub-band noise estimate responsive to the current sub-band noise estimate satisfying the defined rule, the at least one processor performs operations comprising:
determining a step size to reduce the current sub-band noise estimate; and
reducing the current sub-band noise estimate by the step size.
17. (Original)	A computer program product comprising a non-transitory computer readable storage medium storing instructions which, when executed on at least one processor, cause the at least one processor to perform operations comprising:
when a current energy level of an audio signal segment is higher than a current sub-band noise estimate and no pause is detected in the audio signal segment, reducing the current sub-
18. (Currently Amended)	The computer program product of Claim 17, wherein reducing the current sub-band noise estimate when the current energy level of the audio signal segment is higher than the current sub-band noise estimate and no pause is detected in the audio signal segment comprises reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment responsive to the audio signal segment comprising music when the current energy level of the audio signal segment is higher than the current sub-band noise estimate, and no pause is detected in the audio signal segment.
19. (Currently Amended)	The computer program product of Claim 17, wherein no pause is considered to in the audio signal segment when one or both of the following is fulfilled:
a predefined number of consecutive preceding audio signal segments have been determined to comprise an active signal;
a dynamic of an audio signal comprising [[the]] an audio signal segment does not exceed a signal dynamics threshold.
20. (Currently Amended)	The computer program product of Claim 17, wherein the non-transitory computer readable storage medium stores further instructions which, when executed on the at least one processor, cause the at least one processor to perform further operations comprising:
responsive to the current sub-band noise estimate satisfying a defined rule, reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment.

Claim Interpretation
	Claim 9 is NOT interpreted under 112(f) or as a single-means claim because “processor” is interpreted as having a known structure and is therefore not considered to be a generic placeholder and is therefore not interpreted as a “means” under 112(f) 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

As per Claim(s) 1 (and similarly claims 9 and 17), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) when a current energy level of an audio signal segment is higher than a current sub-band noise estimate and no pause is in the audio signal segment, reducing the current sub-band noise estimate by reducing the current sub-band noise estimate by a defined amount for at least one sub-band of the audio signal segment.
DeJaco et al. (US 5,742,734) suggests when a current energy level of an audio signal segment is higher than a current sub-band noise estimate and no pause is in the audio signal segment… the current sub-band noise estimate by… the current sub-band noise estimate… for at least one sub-band of the audio signal segment. (Col. 2, line 55 – col. 3, line 7 teaches where an input signal is divided into subbands by subband filters and where an input signal includes an audio signal and background noise, where the audio signal can be speech/music [suggesting the absence of a pause/silence because there is presence of speech/music], where the input signal has frequency components from 0 kHz to 4 kHz, and where the two sub-bands are 0-2 kHz and 2-4 kHz.  Col. 3, lines 8-39 describe where “energy of the L[0] and RH[0] and where “the energy value of the low frequency component of the input frame RL is computed” and where “high frequency energy… is computed in a similar fashion” [where low frequency and high frequency energy are both labeled by R which at least suggests where the high frequency energy is an “energy value of the” high “frequency component of the input frame”].  Col. 4, lines 16-59 describes where the low frequency subband energy value and the high frequency energy value are provided to respective threshold adaptation elements to determine whether the input signal contains background noise or an audio signal, where in one embodiment, the low frequency subband energy is compared against a current value of background noise estimate BGNL [suggested to be a low frequency background noise estimate given that the subscript L is the same subscript in RL which is used as a label for the low frequency subband energy].  Col. 4, line 60 – col. 5, line 2 describe where if low frequency subband energy is greater than a background noise estimate BGNL [at least suggested to be a low frequency background noise estimate based on the subscript L] and NACF is less than TH1, then a background noise estimate BGNL noise energy is set to a value of BGNL multiplied by a number greater than 1 and where BGNL will continue to increase [suggesting that BGN increases as low frequency sub-band frame energy is higher than the current low frequency background noise estimate, whereas the independent claims reduce the background noise estimate value when the energy is higher than the estimate]  Col. 5, lines 52-57 describes where “Threshold adaptation element 10 operates in a similar fashion” which suggests comparing high frequency subband energy RH to a current high frequency background noise estimate BGNH as 
As discussed in the previous paragraph, DeJaco suggests where an input signal comprises speech/music [which suggests the absence of a pause] and when a sub-band energy is higher than a sub-band’s current background noise estimate, but teaches increasing the sub-band’s current background noise estimate under these conditions instead of reducing the estimate, as claimed.  DeJaco also teaches reducing a background noise estimate by setting the background noise estimate to the value of a received subband energy level when the subband frame energy is less than an initially set background noise estimate value [col. 6, lines 6-11] but this refers to reducing a background noise estimate when a subband frame energy is less than and not higher than the background noise estimate)
	Konchitsky (US 2011/0029308) suggests where no pause is detected when music is detected (“the signal is deemed to be a music signal, otherwise the signal is deemed to be speech or a pause”, paragraph 52 [particularly “j)”])
Solve (US 5,485,522) teaches reducing a noise estimate by a predetermined amount/step size (“noise estimate=previous noise estimate+… results in a downward correction of the noise estimate… step size”, col. 6, line 64 – col. 7, line 25;)
Sehlstedt (US 2012/0209604) teaches reducing a current noise estimate if the currently estimated background estimate is higher than a potentially new noise estimate (paragraph 34) and includes determining a difference between current frame energy not teach difference between current frame energy and current noise estimate.  Also, Sehlstedt, paragraph 59 teaches “the current energy is close to the current estimated noise level”.  Sehlstedt also teaches subband energy estimates of a background signal (estimated over earlier input frames) provided by a background estimator, and collecting characteristics of an input signal such as long term noise level, long term speech level (paragraph 6).  Paragraph 10 describes increasing an estimate for each frame until it is higher than the current input (i.e. the estimate is increased when the current input is higher, not reduced).  Paragraph 39 teaches a high energy step (where an input energy is much larger than a current noise estimate) is identified to ensure that high energy steps are not used for background updates (which suggests where an input energy can be larger but not much larger and still be used for background updates, but it is not clear that background updates include reducing background estimates).  Paragraph 48 describes “background update reduced step (up)” which appears to still be an increase (“reduced the step size of noise estimate increase”)
5657422 teaches NOT changing a noise estimate when current frame energy is greater/higher than a prior frame’s noise estimate (obviously “current” noise estimate since “prior frame’s noise estimate” is labeled “N[M-1]” which obviously refers to the immediately preceding/most recent noise estimate) (“average frame energy e[m]… noise estimate N[m]… if the current frame’s average frame energy… greater than the prior frame’s noise estimate… by an amount equal to or greater than Nthresh… speech is present… N[m] is not changed from the previous frame’s calculation”;)
2010/0239104 teaches where “If the input power estimate is greater than the product of the noise power value and a sensitivity factor, then act 602 proceeds to act 612 and the noise power value is decreased” (paragraph 57) and “The system may estimate a power of the input signal, and determine a noise power value based on the input power estimate. The noise power value corresponds to an estimate of a noise power within the input signal” (paragraph 9).  Paragraph 35 describes “At act 404, the noise attenuation system obtains an input power estimate for the input signal. The power of the input signal may be the modulus or the absolute value of the signal strength. Alternatively, the power of the input signal may be the square of the modulus of the signal strength of the input signal. In other implementations, the noise attenuation system may use another way of estimating the power of the input signal”. Paragraph 43 describes “determining a noise power value of an input signal” where “The noise power value may correspond to an estimate of the noise power component in the input signal” where “The system may derive the noise power value… from an input power estimate”.  Paragraph 49 describes “the noise attenuation system determines whether to increase the noise power value or decrease the noise power value. As discussed above, the noise power value may be decreased if the input power estimate for a given time is less than the noise power value at a preceding time. The decrease of the noise power value may be performed at acts 508, 510, and/or 512. As discussed above, the noise power value may be increased if the input power estimate for a given time is greater than or equal to the noise power value at a preceding time” (i.e. decreasing if input power is less, not higher, than the preceding noise power value, and increasing the noise power value if the input power estimate is greater than or equal to the noise power value at a noise power value is decreased”, given Figure 6 and paragraph 56 and the similarities between paragraph 56 and 57, it appears that what was intended to be stated instead of “the noise power value is decreased” is “the indicator value is decreased”.  
2008/0033583 teaches “energy of a received signal frame is compared to a current maximum energy estimate. If the current maximum energy estimate is less than the frame energy, the (new) maximum energy estimate is set to the frame energy. If the current maximum energy estimate is greater than the frame energy, the current maximum energy estimate is decreased by a predetermined static amount to create a new maximum energy estimate” (paragraph 137; i.e. increasing an estimate if frame energy is greater/higher)
2015/0288826 teaches “gain tuner may be configured to decrease the attenuation of the microphone signal if the estimated energy is below a first threshold, maintain the attenuation of the microphone signal if the estimated energy is greater than 
Cho, E. “Exploiting speech structure for noise estimation in single channel speech enhancement”, August 2013, Available from ProQuest Dissertations and Theses Professional. Retrieved from https://dialog.proquest.com/professional/docview/2453227038?accountid=131444 teaches lowering a noise estimate if the noise level is determined to be an overestimate, where if the noise power estimate is accurate, the power of the noisy speech should be at least higher “than this since power is additive” and a magnitude-squared noisy speech spectrum should never be too small compared to the estimated noise power, where a ratio of average noise power estimate to average magnitude-squared noisy speech spectrum is compared to a threshold and if the ratio is above the threshold, it is considered that noise power is overestimated, and the noise estimate is replaced with the average of the magnitude-squared noisy speech spectrum, where “This scheme average values, and not current values.
P. S. Hamilton, "A comparison of adaptive and nonadaptive filters for reduction of power line interference in the ECG," Jan. 1996, in IEEE Transactions on Biomedical Engineering, vol. 43, no. 1, pp. 105-109. Teaches where a present noise estimate is decreased by an increment d if f(t) is greater than 0, where f(t) is “the error in the noise estimate” and is based on an input signal x(t) and a noise estimate e(t).  This reference does not appear to describe the difference between current energy level and a noise estimate, and it is not clear that x(t) is necessarily high/greater/larger/above e(t) when f(t) is less than zero.
6157670 teaches “Because an overestimation of background noise may cause some of the information signal to be classified as noise and therefore improperly treated, the applied algorithm will tend to minimize estimation of noise. The noise estimation is therefore adjusted more quickly downward based upon a new current energy determination which is lower than the previous determination and is adjusted more gradually upward based upon a new current energy determination which is higher than the previous determination. Alternatively, the current determination can be compared to the current noise estimation instead of being compared to the previous determination. If the current minimum energy exceeds the predetermined maximum 
WO9605592 (cited in IDS) teaches determining the energy of the signal to be less than a certain value and updating the noise estimate accordingly.
2002/0169602 teaches increasing (not reducing) a current noise estimate when the energy level is greater/higher than the current noise estimate (“energy level associated with a received signal is measured… compared with a current background noise estimate... estimate is updated to be equal to the energy level where the energy level is less than the current noise estimate.  The current noise estimate is increased using an upward bias where the energy level is greater than the current noise estimate”, paragraph 9)
4811404 teaches a background noise estimate update process that is performed on a frame-by-frame basis (“background noise estimate update process performed on a frame-by-frame basis”)


2004/0170290 teaches “determining whether the calculated quantization energy is above a quantization noise threshold calculated in the psychoacoustic model, and if the calculated quantization energy is above the quantization noise threshold, shaping the quantized noise energy of the quantized MDCT coefficients to be reduced;” (claim 8).  The reduction appears to be performed on quantized MDCT coefficients for a received audio frame (not a noise estimate)
5539859 teaches “Said updated noise spectrum is preferably corrected by counting, following said subtraction, the number of frequency bands in which the energy is above an energy threshold value and replacing said updated noise spectrum by the totality of said instantaneous spectrum if the number of said frequency bands in which the energy is above said energy threshold value is less than a predetermined value”.  The “subtraction” is this case appears to refer to subtraction of noise from a noisy signal to obtain a speech signal.  Additionally, it appears that the correction of the noise spectrum is performed based on energy being less than a predetermined value
6519559 teaches “At the applying and routing 312 operation, a noise reduction factor is applied to the input signal to produce a noise reduced signal, and a noise reduced input signal is routed to the output port, if the noise power estimate exceeds the noise power threshold value”.  This reference appears to be reducing noise in a signal, not reducing a noise estimate.
8798289 teaches “If the noise level does not satisfy the threshold, the noise suppression system (e.g., noise suppressor and echo cancellation module 306) and a cross fading module 314 are activated at step 760. The activation of the noise 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Double Patenting
	For clarity of the record, NO Double Patenting rejections are required between this application and US Patent 9,626,986 (Application 15/102,430) because the claims of US Patent 9,626,986 and the prior art do not teach “when a current energy level of an audio signal segment is higher than a current sub-band noise estimate” (Claims 1, 5, and 13 of US Patent 9,626,986 teach where the energy level of the audio signal segment is more than a threshold higher than a long term minimum energy level lt_min, but nothing indicates that lt_min is a noise estimate)
NO Double Patenting rejections are required between this application and US Patents 9,818,434 and 10,311,890 as well for the same reasons (energy level 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EY 6/22/2021
/ERIC YEN/Primary Examiner, Art Unit 2658